Per Curiam:

In this attorney grievance matter, respondent has conditionally admitted the allegations against him and consents to indefinite suspension. After the hearing panel found respondent competent to make the conditional admission, the Executive Committee unanimously recommended acceptance of the conditional admission. We accept the conditional admission and indefinitely suspend respondent from the practice of law.
Respondent admits he presented false documents to a client in a worker’s compensation case indicating that a settlement had been reached. He also admits he falsely advised a client in a divorce action that the divorce had been granted and, in support of this misrepresentation, provided the client with forged orders allegedly executed by a family court judge.
In another matter, respondent withdrew trust funds from an account to cover shortages in other accounts. Respondent has since repaid the funds with interest.
Respondent has engaged in conduct involving fraud and misrepresentation in violation of DR 1-102(A)(3), Supreme Court Rule 32. Further, his conduct has polluted the administration of justice, brought the courts and the legal profession into disrepute, and demonstrated that he is unfit to practice law. DR 1-102(A)(5) and (6), Supreme Court Rule 32; Paragraph 5D of the Rule on Disciplinary Procedure. Finally, respondent concedes that he is currently unfit to practice law due to his mental, emotional, and physical condition.
It is ordered that the conditional admission is accepted and the respondent is indefinitely suspended from the practice of law under Paragraph 7A(2) of the Rule on Disciplinary Procedure. Within ten (10) days, respondent shall surrender to the Clerk of the Supreme Court the certificate admitting him to practice, and shall comply with all applicable rules of this Court.
Indefinite suspension.